NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                      No. 11-2530
                                     ____________

                                      TORI BAILEY,
                         For Herself and Others Similarly Situated,
                                                               Appellant
                                            v.

               LYNDA M. HALEY; CAROL NEVON; JOEL A. JOHNSON;
                 MONTGOMERY COUNTY HOUSING AUTHORITY
                                     ____________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                                (D.C. No. 11-cv-01153)
                     District Judge: Honorable Petrese B. Tucker
                                    ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  January 26, 2012

           Before: AMBRO, CHAGARES and HARDIMAN, Circuit Judges.

                                (Filed: January 30, 2012)
                                     ____________

                              OPINION OF THE COURT
                                   ____________

HARDIMAN, Circuit Judge.

      Tori Bailey appeals the District Court’s order denying her motion for a preliminary

injunction. We will affirm.
                                              I

       Because we write for the parties, who are well acquainted with the case, we

recount only the essential facts and procedural history.

       Bailey received public housing subsidies through the Housing Choice Voucher

Program (HCVP) administered by the Montgomery County Housing Authority (MCHA).

As a condition of receiving HCVP benefits, Bailey signed a voucher in 2009 in which

she agreed to refrain from engaging in any violent criminal activity. The following year,

two criminal complaints filed against Bailey accused her of spraying Jessica Ford in the

face with mace and attempting to hit her with an automobile. On July 21, 2010, MCHA

sent Bailey a letter informing her that it was terminating her HCVP benefits because she

had engaged in violent criminal activity.

       On Bailey’s request, an administrative hearing was held on August 31, 2010. The

hearing officer apprised Bailey of her rights in the proceedings, including her right to

appeal his ruling to the Montgomery County Court of Common Pleas within thirty days.

After considering the testimony of Norristown Police Detective James Angelucci about

the criminal complaints and hearing both Bailey and her witness admit that she had

sprayed Ford with mace, the hearing officer affirmed MCHA’s decision to terminate

Bailey’s benefits.

       Bailey filed a complaint and motion for preliminary injunction in the District

Court, alleging that MCHA and its employees, Lynda M. Haley, Carol Navon (incorrectly

                                             2
identified as “Carol Nevon” in the complaint), and Joel A. Johnson, violated 42 U.S.C.

§ 1983 by depriving her of HCVP benefits without due process of law. The District

Court denied Bailey’s motion for preliminary injunction and this timely appeal followed.

                                              II

       We have jurisdiction over the District Court’s denial of Bailey’s preliminary

injunction pursuant to 28 U.S.C. § 1292. “[W]e review the Court’s findings of fact for

clear error, its conclusions of law de novo, and the ultimate decision to grant [or deny] the

preliminary injunction for abuse of discretion.” Miller v. Mitchell, 598 F.3d 139, 145 (3d

Cir. 2010).

       The District Court denied Bailey’s motion for preliminary injunction because she

did not demonstrate a likelihood of success on the merits. Because we agree with the

District Court, we will affirm its judgment, essentially for the reasons stated in its

opinion. See Order, Bailey v. Haley, No. 11-CV-1153 (E.D. Pa. May 6, 2011).

       Bailey makes four arguments supporting her likelihood of success on the merits.

She claims that (1) she did not receive adequate notice of the basis of MCHA’s decision

to terminate her benefits; (2) the hearing officer denied her due process by rendering a

credibility determination based on hearsay; (3) MCHA misrepresented her right to appeal;

and (4) the hearing officer was not neutral. We evaluate each in turn.

       Bailey first suggests that because MCHA’s letter stated only that she “violated

[her] family obligation by engaging in violent criminal behavior,” it constituted

                                              3
insufficient notice. The letter, however, satisfied the Department of Housing and Urban

Development (HUD) requirement that a termination notice: “(i) [c]ontain a brief

statement of reasons for the decision, (ii) [s]tate that if the family does not agree with the

decision, the family may request an informal hearing on the decision, and (iii) [s]tate the

deadline for the family to request an informal hearing.” 24 C.F.R. § 982.555(c)(2). As

the District Court aptly noted, “given that [Bailey] had no prior criminal record and was

aware of the pending criminal charges against her for assault against Ms. Ford,” she had

“adequate opportunity to prepare for the termination hearing,” and her “claim of

inadequate notice is disingenuous.” Order at 1 n.1, Bailey, No. 11-CV-1153,

       Bailey next claims that the hearing officer’s admission of hearsay evidence denied

her due process. Pursuant to HUD regulations, however, evidence presented in such

hearings “may be considered without regard to admissibility under the rules of evidence

applicable to judicial proceedings.” 24 C.F.R. § 982.555(e)(5). In termination hearings

held by local agencies like MCHA, which operate under Pennsylvania’s Local Agency

Law, “[h]earsay evidence, admitted without objection, will be given its natural probative

effect and may support a finding of the [hearing officer], if it is corroborated by any

competent evidence in the record, but a finding of fact based solely on hearsay will not

stand.” Zajac v. Altoona Hous. Auth., 626 A.2d 1271, 1275 (Pa. Commw. Ct. 1993).

Here, the hearing officer was permitted to consider Ford’s hearsay statements because

they were amply corroborated by Detective Angelucci’s testimony, admissions made by

                                               4
both Bailey and her witness, and an affidavit of probable cause signed by a police officer

who investigated the assault charges against Bailey.

       Bailey next argues that MCHA misrepresented her right to appeal because the

agency letter informing her of the hearing officer’s decision referred to his determination

as “final.” Bailey’s claim that she misunderstood the import of the letter is unpersuasive

because, as Bailey herself admits, the hearing officer gave her verbal notice of her right to

appeal his decision.

       Finally, Bailey offers no evidence to support her contention that the hearing officer

was biased. HUD regulations provide that “[t]he hearing may be conducted by any

person or persons designated by the [Housing Authority], other than a person who made

or approved the decision under review or a subordinate of this person.” 24 C.F.R.

§ 982.555(e)(4). By hiring a licensed attorney to preside over the proceedings, MCHA

adopted an additional procedural safeguard to guarantee a fair hearing.

       Having determined that Bailey did not demonstrate a likelihood of success on the

merits, we will affirm the District Court’s judgment without further comment as to the

other requisites for injunctive relief.




                                              5